        Case 3:19-cv-00889-BAJ-EWD         Document 57     03/16/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 ROBERT GRAY, ET AL. CIVIL ACTION

 VERSUS

 THE CITY OF DENHAM SPRINGS, NO. 19-00889-BAJ-EWD
 ETAL.



                               RULING AND ORDER

      Before the Court is Defendant Police Chief J. Shannon Womack's Motion To

Dismiss Penalty, Punitive, Or Exemplary Damages (Doc. 28), seeking dismissal of

Plaintiffs' claims to punitive or exemplary damages. Chief Womack, who has been

sued in his official capacity only, argues that Plaintiffs are barred from recovering

such damages because "punitive damages are not recoverable against either a


municipality, or municipal officers sued in- their official capacity in an action brought

pursuant to 42 U.S.C. Section 1983," and because, under Louisiana law "vindictive,


punitive or exemplary damages are not allowed in civil cases, unless specifically


provided for by statute or otherwise." (Doc. 28 at ^ 1-2). Plaintiffs state that they

"have no objection to ... granting" Chief Womacks Motion, candidly conceding that


"punitive damages cannot be sought against City of Denham Springs and Chief

Womack, [and] that Chief Womack is not liable for punitive damages in his official

capacity for any Louisiana state law tort. (Doc. 45 at 1).


      Insofar as all parties agree that Plaintiffs are barred from recovering punitive

and exemplary damages in this action,
      Case 3:19-cv-00889-BAJ-EWD     Document 57   03/16/21 Page 2 of 2




     IT IS ORDERED that Defendant Police Chief J. Shannon Womack's Motion

To Dismiss Penalty, Punitive, Or Exemplary Damages (Doc. 28) is GRANTED, and

that Plaintiffs' claims for punitive and exemplary damages are DISMISSED WITH

PREJUDICE.

                           Baton Rouge, Louisiana, this 16th day of March, 2021




                                   JUDGE BRIA]SL^JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
